Citation Nr: 1146899	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-39 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a cervical spine disability.

3.  Entitlement to an initial rating in excess of 70 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to July 1969 and from April 1971 to March 1972.  The Veteran had combat service in the Republic of Vietnam and is a Purple Heart recipient.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In February 2008, the RO denied reopening the Veteran's claim for service connection for a cervical spine disability.  Notably, the record reflects that the Veteran appealed the RO's denial of both his lumbar and cervical spine claims, thus, the Board has recharacterized the issues on appeal accordingly.  

In July 2009, the RO granted service connection for PTSD and assigned a 10 percent rating, effective April 15, 2009.  Then, in January 2010, the RO granted a 30 percent rating for this disability, effective April 15, 2009.  Again, in January 2011, the RO once more increased the Veteran's disability evaluation for PTSD to 70 percent, effective April 15, 2009.  In any event, the issue pertaining to the rating of this disability remains before the Board because the increased evaluation that was awarded by the January 2011 determination was not a complete grant of the maximum benefits available, and the Veteran has not expressed satisfaction with the assignment of the 70 percent evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claim for an increased rating for his service connected PTSD is characterized as is listed on the cover page of this decision.  
For the reasons set forth below, the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for lumbar spine and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since service connection was established, the Veteran's symptoms of PTSD are productive of occupational and social impairment with deficiencies in most areas due to symptoms no worse than isolative behavior, irritability and anger, anxiety and panic, ongoing significant depression, suicidal ideation, and impaired communication which causes a strain on his relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent, for PTSD, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A pre-decisional April 2009 letter fully satisfied the duty to notify provisions pertaining to the underlying claim for service connection for PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the claim pertaining to the Veteran's PTSD that is currently in appellate status before the Board concerns the matter of the rating assigned to this now service-connected disability, no further VCAA notice relevant to this downstream issue is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Further, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists.  Thus, the Board finds that further efforts to obtain records would be futile.  

Further, VA medical opinions were obtained in July 2009 and December 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate as they were predicated on a full reading of the claims file and statements of the Veteran.  The reports also include a complete rationale for the opinions provided and summarized the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is based not on the mere fact that the claims file was reviewed but on a factually accurate premise that is fully articulated and includes sound reasoning for the conclusion).  VA's duty to assist with respect to obtaining a VA opinion or examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations.  To move forward with the appeal would not prejudice the Veteran.

Increased Rating Claim for PTSD

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  PTSD is evaluated under DC 9411, according to the General Rating Formula for Mental Disorders.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

A GAF score of 51 to 60 is defined as moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  

A GAF score of 41 to 50 signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job.  

Here, the Veteran contends, in essence, that his symptoms of PTSD are more severe than the currently assigned 70 percent disability rating.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal and treatment records, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  

A review of the evidence of record shows that the Veteran began to experience symptoms of nervousness and anxiety subsequent to being wounded in a mortar attack while serving in the Republic of Vietnam in 1969.  During the Veteran's second period of service, he was treated for anxiety reaction, an acute adjustment disorder, drug and alcohol abuse, and suicide gesture.  He was declared emotionally unstable and diagnosed with moderate actuate situational reaction, without evidence of psychosis.

Post-service treatment records show ongoing treatment for symptoms of a psychiatric disorder.  In October 1980, the Veteran was hospitalized for depression and alcohol abuse with suicide attempt prior to admittance.  The examiner noted evidence of sadness, despair, anger, hostility and rage without evidence of delusion, hallucination, or disorientation.  

At the July 2009 VA psychiatric examination, the Veteran reported symptoms including recurrent and intrusive distressing recollections, intense psychological distress, avoidance, restricted affect, difficulty sleeping, irritability and outbursts of anger, difficulty concentrating, and an exaggerated startle response.  He reported that his symptoms of PTSD negatively impacted his relationships, including his two marriages.  The examiner diagnosed PTSD with a GAF score of 55.  The examiner noted that psychometric testing yielded a score indicating ongoing problems at a "severe" level.  He noted the Veteran's mood to be dysthymic and some impaired judgment with difficulty in relationships.  The examiner found no evidence of total occupational and social impairment.

At the November 2009 RO hearing, the Veteran reported that he was homeless and unemployed, in part, due to his PTSD symptoms.  He described symptoms of depression, anger, isolative behaviors, irritability and anger, problems with memory and concentration, and no involvement in hobbies or leisure activities.  

VA treatment records from 2009 show ongoing treatment for PTSD with symptoms as described above.  GAF scores range from 50 to 55.

At the December 2010 VA psychiatric examination, the Veteran continued to report similar symptoms of PTSD, including anxiety, insomnia, anger, hypervigiliance, nightmares, impulse control, and difficulty dealing with people.  The Veteran reported four to five panic attacks per week, which the examiner noted as classic panic attack symptoms including intense anxiety, heart pounding, sweating, shaking, intense fear, and feeling overwhelmed as if he were dying.  The examiner noted a marked worsening of PTSD symptoms since the most recent VA examination and indicated that his symptoms were severe.  He assigned a GAF score of 43 and noted that the Veteran's overall functional ability was quite poor.  He opined that the Veteran's PTSD symptoms were severe enough to render him unemployable even in the absence of his numerous medical problems.  

VA treatment records from 2010 show ongoing treatment for similar symptoms of PTSD with GAF scores ranging from 46 to 50.

Based on a complete review of the evidence, the Board finds that the Veteran does not exhibit the symptoms delineated in the higher disability rating of 100 percent.  In this regard, the pertinent treatment records do not show that the Veteran's symptomatology is reflective of the severity and persistence to warrant an evaluation in excess of 70 percent under the criteria discussed above at anytime during the pendency of this appeal.  Specifically, the pertinent examinations conducted during the current appeal have not shown total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. §  4.130, D.C. 9411.  

In reaching this decision, the Board notes that the Veteran's GAF scores range from 43 to 55.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) (which stipulates that a GAF score of 41 to 50 signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends and being unable to keep a job and that a GAF score of 51 to 60 is defined as moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.  See also 38 C.F.R. § 4.126 (2011) & VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, the Board finds the GAF scores above reflective of the symptomatology shown in medical evidence of record and the lay statements indicating severe PTSD, accurately reflected in the current 70 percent disability rating.  The criteria for a disability evaluation in excess of 70 percent are not met at any time during the appeal period.  

The Board acknowledges that the December 2010 VA examiner opined that the Veteran's PTSD symptoms were severe enough to render him unemployable even in the absence of his numerous medical problems.  Significantly, in a January 2011 rating action, the RO granted a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective from April 15, 2009.  The Veteran has not expressed disagreement with any portion of that grant.  Accordingly, no further discussion of a TDIU is necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Lastly, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's PTSD is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected PTSD contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that this service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


ORDER

An initial rating in excess of 70 percent for PTSD is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's cervical spine claim.  In particular, and with regard to the issue of whether new and material evidence has been received sufficient to reopen previously denied claim for service connection for a cervical spine disability, the Board finds evidence of outstanding treatment records which must be obtained and associated with the file in accordance with VA's duty to assist.  More specifically, at the November 2009 hearing, the Veteran testified that he receives Social Security Administration (SSA) disability benefits due to his spine problems.  However, no attempt appears to have been made to obtain those records.  The Court has repeatedly held that, when VA is on notice that there are SSA records, it must obtain and consider them.  Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); & Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Further, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Thus, a copy of the SSA decision awarding disability benefits to the Veteran, as well as the medical records supporting that determination, should be obtained and associated with the claims folder.  

Additionally, the Board finds that the records from the Veteran's April 2008 cervical spine surgery are outstanding and that no attempt appears to have been made to procure such documents.  Thus, on remand, an attempt to obtain these treatment records should be made.  

Moreover, in February 2008, the RO determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a lumbar spine disability had not been received.  Subsequently, in July 2008, the Veteran expressed his disagreement with the RO's denial of his back claim.  The Board construes this statement as a timely notice of disagreement with the continued denial of the Veteran's low back claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  Significantly, however, no further action was taken by the RO.  Consequently, the Board must remand this issue for the RO to issue a statement of the case (SOC) and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA, and associate with the Veteran's VA claims folder, a copy of any SSA disability decision awarding disability benefits to the Veteran-as well as the medical records upon which the decision was based.  Efforts to procure such documents should be annotated in the claims file.  

2.  Also, after procuring the appropriate release of information forms where necessary, obtain and associate with the claims folder pertinent treatment records from the cervical spine surgery that the Veteran underwent in April 2008.  If such records cannot be located or do not exist, that fact should be so noted in the claims file.

3.  Then, the RO/AMC should readjudicate the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a cervical spine disability based on all the evidence of record, including any additional information obtained as a result of this Remand and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  Also, issue an SOC with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a lumbar spine disability.  The Veteran should be notified that, if he wants to appeal, he has to submit a substantive appeal within 60 days of the SOC.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


